Citation Nr: 9900399	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for urinary tract 
infection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ischiorectal 
abscess.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostrate 
disorder.

4.  Entitlement to an increased (compensable) rating for 
epididymitis.

5.  Entitlement to an increased rating for venereal warts, 
currently rated 10 percent disabling.

6.  Entitlement to an effective date earlier than September 
24, 1991, for the award of a 10 percent rating for venereal 
warts.

7.  Entitlement to a total disability rating based upon 
individual unemployability.

8.  Entitlement to disability compensation for urinary tract 
infection as a result of the Department of Veterans Affairs 
(VA) medical treatment under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998).

9.  Entitlement to disability compensation for ischiorectal 
abscess as a result of VA medical treatment under the 
provisions of 38 U.S.C.A. § 1151.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating actions by the Portland, 
Oregon, VA Regional Office (RO).  

In July 1997 the Board remanded the case to the RO for 
additional development.

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

At his September 1998 personal hearing, the veteran withdrew 
his appeal as to whether new and material evidence had been 
submitted to reopen a claim for service connection for 
hypertension, also claimed as a cardiovascular disorder.

To the extent that the veteran has claimed prior RO actions 
involved clear and unmistakable error (CUE), this matter has 
not been developed for appellate review and is referred to 
the RO for any action deemed appropriate.

In a January 1998 supplemental statement of the case the RO 
reported that the September 1994 rating decision included a 
denial of entitlement to service connection for urinary tract 
infection on a direct basis.  However, the Board finds that 
the prior decision was based solely upon the claimed Agent 
Orange exposure, and that the issue of entitlement to service 
connection for urinary tract infection must be adjudicated de 
novo.  The Court has held that if action by the Board 
involves a question not previously adjudicated by the RO, and 
such action could be prejudicial to the veteran, further due 
process must be provided.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the issue of entitlement to service 
connection for urinary tract infection is addressed in a 
remand order at the end of this decision.

Additional correspondence submitted by the veteran may be 
construed as raising claims for entitlement to temporary 
total disability ratings as a result of hospital treatment or 
convalescence, and correspondence dated in September 1995 may 
be construed as a claim for entitlement to service connection 
for testicular atrophy.  These matters are referred to the RO 
for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen claims for entitlement to 
service connection for a prostrate disorder and ischiorectal 
abscess.  He claims that increased ratings are warranted for 
epididymitis and venereal warts, that an earlier effective 
date is warranted for the award of a 10 percent disability 
rating for venereal warts, and claims that he is unemployable 
because of his service-connected disorders.  He also claims 
that his urinary tract infection and ischiorectal abscess are 
the result of VA medical treatment.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has submitted 
new and material evidence sufficient to reopen the claim for 
service connection for a prostrate disorder, but not for 
ischiorectal abscess.  The Board also finds that the 
preponderance of the evidence is against the claims for 
increased ratings for epididymitis, venereal warts and an 
earlier effective date for a 10 percent rating for venereal 
warts.

It is the decision of the Board that the veterans claim for 
a total disability rating based upon individual 
unemployability is denied as a matter of law.  The Board also 
finds the veteran has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for compensation, 
under the provisions of 38 U.S.C.A. § 1151, for urinary tract 
infection and ischiorectal abscess are well grounded.


FINDINGS OF FACT

1.  In September 1977, the RO denied service connection for 
ischiorectal abscess; the veteran did not appeal.

2.  The relevant evidence added to the record since the 
September 1977 disallowance, as to the issue of entitlement 
to service connection for ischiorectal abscess, includes 
post-service medical records, personal hearing testimony and 
statements in support of the claim.

3.  The evidence submitted to reopen the claim for 
ischiorectal abscess is not new and material because it 
is cumulative of evidence previously considered or is not 
probative of the matter at hand and need not be considered to 
fairly decide the merits of the claim.
4.  In April 1991, the RO denied service connection for a 
prostrate disorder; the veteran did not appeal.

5.  The evidence added to the record since the April 1991 
rating decision includes significant post-service medical 
records not previously considered which bear directly and 
substantially upon specific matters under consideration as to 
the issue of entitlement to service connection for a 
prostrate disorder.

6.  All relevant evidence necessary for an equitable 
disposition of the increased ratings, total rating and 
earlier effective date claims on appeal has been obtained.  

7.  Persuasive medical evidence demonstrates that the 
veterans epididymitis is presently asymptomatic.  

8.  Medical evidence demonstrates that the veterans venereal 
warts are a chronic recurrent disorder presently manifested 
by one penile lesion, a small nonulcerated papillary 
lesion to the perineal body, and a small area of scarring 
with a small 1 mm ulceration to the scrotum.  There is no 
evidence of exudation, extensive lesions, marked 
disfigurement, or ulceration, extensive exfoliation or 
crusting with systemic or nervous manifestations.

9.  There is no evidence of recent hospitalization or marked 
interference with employment due to the service-connected 
venereal warts.

10.  In August 1987, the RO denied entitlement to an 
increased rating for venereal warts; the veteran did not 
appeal.  

11.  Evidence received subsequent to the August 1987 rating 
decision and before September 24, 1991, does not include 
information which may be construed as a notice of 
disagreement with a prior rating decision or as a formal or 
informal claim for an increased rating for venereal warts.  
It is not factually ascertainable from the record that the 
veterans venereal warts increased in severity in the one 
year period prior to his claim for an increase.

12.  In October 1997 the veteran canceled a scheduled VA 
psychiatric examination, and subsequently expressed his 
unwillingness to undergo a psychiatric evaluation.  

13.  The veterans failure to report for a scheduled VA 
medical examination was without good cause.

14.  The veteran has not provided competent medical evidence 
demonstrating that his urinary tract infection or 
ischiorectal abscess is the result of VA medical treatment.


CONCLUSIONS OF LAW

1.  The September 1977 rating decision, which denied service 
connection for ischiorectal abscess, is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. § 19.192 (1977); (currently 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).

2.  New and material evidence to reopen the claim for service 
connection for ischiorectal abscess has not been submitted; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The April 1991 rating decision, which denied service 
connection for a prostrate disorder, is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1990); (currently 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103).

4.  Evidence submitted since the April 1991 rating decision 
in support of the veterans application to reopen the claim 
for service connection for a prostrate disorder is new and 
material, and the claim is reopened  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

5.  The criteria for a compensable rating for the veterans 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523 
(1998).

6.  The criteria for a rating in excess of 10 percent for the 
veterans venereal wart disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7806, 7819 (1998).

7.  The August 1987 rating decision, which denied an 
increased rating for venereal warts, is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1987); (currently 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103).

8.  An effective date earlier than September 24, 1991, for a 
10 percent disability rating for venereal warts is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).

9.  The veterans claim for a total disability rating based 
upon individual unemployability is denied as a matter of law.  
38 C.F.R. § 3.655 (1998).

10.  The veterans claims for entitlement to compensation, 
under the provisions of 38 U.S.C.A. § 1151, for urinary tract 
infection and ischiorectal abscess are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that when new and material evidence is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is new and 
material, and, second, if the Board determines that 
evidence is new and material, it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  The Court has stated that in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 506.

I.  Ischiorectal Abscess.

The Board notes that entitlement to disability compensation 
for ischiorectal abscess as a result of VA medical treatment 
is addressed in a subsequent section of this decision.

In September 1977 the RO denied service connection for 
ischiorectal abscess.  The veteran was notified by 
correspondence dated October 6, 1977, but did not appeal.  
Therefore, the September 1977 rating decision is final. 
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 19.192 (1977); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

The record reflects that in September 1977 the RO denied 
service connection because ischiorectal abscess was not shown 
to have been directly related to active service or 
proximately due to a service-connected disability.  Relevant 
evidence added to the claims file since that disallowance 
includes post-service medical records, personal hearing 
testimony and statements in support of the claim.

In statements and personal hearing testimony provided in 
support of the claim, the veteran argued, as one theory, that 
his ischiorectal abscess was incurred as a result of 
treatment he received to remove venereal warts during active 
service.  Although the veteran may believe his ischiorectal 
abscess was incurred as a result of treatment during active 
service or because of his service-connected venereal warts, 
the Court has held that lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Court has 
also held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the veterans statements are cumulative of 
evidence previously considered, the Board finds the 
information submitted is not new evidence for the purpose 
of reopening the claim for service connection.

The medical evidence added to the record since the final 
disallowance includes diagnoses of ischiorectal abscess; 
however, no opinion relating that disability to an injury or 
disease incurred during active service or to a service-
connected disability was provided.  Although medical records 
show the veteran reported he sustained an ischiorectal 
abscess after removal of condylomata, the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board finds that the statements provided by VA 
physicians, Dr. W.K., that a relationship between the 
veterans condylomata excision and his perianal abscess is 
somewhat nebulous, and Dr. C.W.D., that a correctly performed 
condylomata excision should not cause a deep perirectal 
abscess that subsequently developed into a fistula, are too 
inconclusive to be considered competent medical evidence to 
reopen a claim for service connection.  See Warren v. Brown, 
6 Vet. App. 4, 6 (1993).  As the opinions are not probative 
of the veterans claim, the Board finds that they are not so 
significant that they should be considered to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a).

The Board notes that post-service medical findings of 
ischiorectal abscess were of record at the time of the 
September 1977 rating decision.  That decision found there 
was no competent medical evidence demonstrating a causal 
relationship between the veterans ischiorectal abscess and 
active service or a service-connected disability.  Although 
copious documents have been added to the record since then, 
there is still no competent medical opinion providing the 
requisite nexus.  Therefore, the Board finds that the medical 
evidence submitted in support of the claim, is not new and 
material because it is cumulative of medical evidence 
previously considered or not probative of the veterans claim 
and need not be considered to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).

Based upon a complete review of the record, the Board finds 
that the additional evidence submitted in support of the 
claim for entitlement to service connection for hearing loss 
is not new and material and the claim for service 
connection for ischiorectal abscess is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Prostrate Disorder.

In April 1991 the RO denied service connection for a 
prostrate disorder.  The veteran was notified by 
correspondence dated April 11, 1991, but did not appeal.  
Therefore, the April 1991 rating decision is final.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 19.192 (1990); 
(currently 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103).

The record reflects that in April 1991 the RO denied service 
connection for a prostrate disorder because the disorder was 
not shown to have been incurred in, or aggravated by, active 
service, and because the evidence did not demonstrate a 
present prostrate disability.  Relevant evidence added to the 
claims file since that disallowance includes post-service 
medical records, personal hearing testimony and statements in 
support of the claim.

The post-service medical evidence submitted in support of the 
veterans application to reopen the claim includes diagnoses 
of prostatitis.  The Board notes that this evidence may be 
considered new and material for the purpose of reopening 
the claim as the evidence addresses an essential element of a 
specified basis for the prior disallowance.  See Evans, 9 
Vet. App. at 284.  

The United States Court of Appeals has held that not every 
piece of new evidence is material, but that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veterans 
injury or disability, even where it will not eventually alter 
a ratings decision.  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).

The Board finds that the post-service medical records are 
new since they were not available for review in April 
1991, and that they are material since they are 
significant and bear directly on matters which were the bases 
of the prior denial of service connection.  The Court has 
held that the credibility of evidence must be presumed for 
the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, 
the veteran is entitled to de novo consideration of this 
evidence by the originating agency.  38 C.F.R. § 3.156.

The Board must conclude, however, that further adjudication 
of this matter may not be undertaken at this time, as such 
action could be prejudicial to the veteran.  See Bernard, 4 
Vet. App. 384.  In light of the determination above, de novo 
action on this claim must be accomplished by the RO prior to 
Board review.


Increased Ratings Claims

Initially, the Board notes that the veterans increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented claims 
which are plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

I.  Epididymitis
Background

Service medical records are negative for complaint or 
treatment for epididymitis.  VA hospital records dated in 
July 1967 show that the veteran was treated for right 
epididymitis.  VA examination in September 1967 included a 
diagnosis of healed right epididymitis.

In September 1977 the RO granted entitlement to service 
connection for epididymitis.  A 0 percent disability rating 
was awarded, effective from June 14, 1967, the date one day 
after the veterans discharge from active service.

VA examination in September 1991 revealed no evidence of 
acute epididymitis.  The diagnosis was epididymitis, resolved 
at present.  VA outpatient treatment records include a March 
1992 urology examination report.  The examiner noted 
descended testes with a prominent right epididymal head, 
possibly representing a small spermatocele.  There were no 
masses.  VA hospital records dated in September 1992 included 
a diagnosis of history of prostatitis and epididymitis.  

An October 1992 private medical report noted that the veteran 
reported recurrent epididymitis approximately 3 times per 
year.  It was also noted that the veteran took medication to 
control the disorder.

VA examination in March 1993 included a diagnosis of history 
of chronic and recurrent prostatitis and epididymitis with a 
history of multiple urinary tract infections.  The examiner 
noted that the veterans testicles were descended 
bilaterally, and that there was no evidence of epididymal 
tenderness.

At his personal hearing, the testified that his epididymitis 
was not bothering him and that he had experienced no problems 
related to the disorder.  Transcript, p. 13 (August 1993).

VA outpatient treatment records dated in March 1995 show that 
the veteran complained of a painful and swollen testicle over 
many years.  The examiner noted the right testicle was 
chronically enlarged.  The diagnoses included chronic 
epididymitis.

In his August 1995 claim for an increased rating, the veteran 
stated that his epididymitis had not resolved.  He stated 
that he had experienced urinary discharge and urinary tract 
infection as a result of the disorder.

During an October 1997 urology examination, the veteran 
reported chronic right testicular enlargement, with swelling 
and discomfort, especially upon walking or trying to run or 
stand.  The examiner noted obvious enlargement in the right 
hemi-scrotum.  The epididymis was thickened and mildly 
tender.  The right testicle was of normal size, shape and 
consistency.  The diagnoses included chronic right 
epididymitis.  The examiner noted that it was as likely as 
not that the veteran had underlying prostatitis which caused 
his chronic and recurrent episodes of epididymitis over the 
years.

In a December 1997 VA Medical Center (MC) memorandum, Dr. 
T.W.K., Chief, Urology Section, noted that the veterans 
epididymitis in 1967 may have been causally related to a 
gonorrhea infection in 1966.  It was the examiners opinion 
that medical records did not show a recurring problem with 
epididymitis subsequent to the episode in 1967.  The veteran 
reported that swelling in his right testicle never went 
completely down after his episode of epididymitis in 1967.  
He stated that he had not been hospitalized for the disorder 
since then, but that his testicles remained sensitive and had 
limited his activities to some extent.  He also stated that 
he had used ice packs and antibiotics to treat his testicular 
swelling over the years.  The examiner noted that the 
veterans testicles were in a normal position within the 
scrotum.  There was a small hydrocele around the right 
testicle.  The right testicle was nontender and normal in 
size.  There was no definite induration or abnormality of the 
right epididymis.  The epididymis was not tender.  The left 
epididymis was normal and the testicle was slightly atrophic 
and nontender.  The diagnoses included right epididymitis.

At his personal hearing before the undersigned Board Member, 
the veteran testified that his epididymitis disorder had 
increased in severity.  Board Hearing, p. 21 (September 
1998).  He stated that it was more swollen and that 
ejaculation was very painful and premature.  B.H., p. 21.  He 
stated that swelling in his testicles hindered his ability to 
work, and that intermittent tenderness made walking or 
lifting unbearable.  B.H., p. 25.


Analysis

VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998). 

The record reflects that the veteran is presently rated under 
the analogous criteria for complete atrophy of the testis.  
The Ratings Schedule provides ratings for complete atrophy of 
one testis (0 percent); and both testes (20 percent).  38 
C.F.R. § 4.115b, Diagnostic Code 7523 (1998).  It is noted 
that consideration of criteria concerning loss of use of a 
creative organ may be warranted.  See 38 C.F.R. § 3.350(a)(1) 
(1998).

The Ratings Schedule also states that chronic epididymo-
orchitis is rated as urinary tract infection.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525 (1998).  Ratings are warranted 
for urinary tract infection necessitating long-term drug 
therapy, 1 to 2 hospitalizations per year and/or requiring 
intermittent intensive management (10 percent); or for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year) and/or 
requiring continuous intensive management (30 percent).  See 
38 C.F.R. § 4.115a (1998).

Although the veteran complained of intermittent swelling and 
discomfort, a comprehensive examination and review of the 
medical evidence of record by the VAMC chief of the urology 
section found there was no evidence of a present disability.  
Upon physical examination there was no definite induration or 
abnormality of the right epididymis and it was not tender.  
The examiner noted the left epididymis was normal.  

While the record includes diagnoses of chronic and recurrent 
epididymitis, the Board finds that the December 1997 VA 
medical opinion is persuasive because it was based upon a 
review of the complete record and upon examination by the 
chief urology specialist.  Therefore, the Board finds that 
the evidence does not demonstrate a disorder analogous to 
complete atrophy of both testes or urinary tract infection 
necessitating long-term drug therapy, 1 to 2 hospitalizations 
per year and/or requiring intermittent intensive management.  
In addition, there is no objective evidence demonstrating 
that the veterans epididymitis results in an effective loss 
of use of a creative organ.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating for epididymitis.

II.  Venereal Warts
Background

Service medical records show that in January 1966 the veteran 
underwent circumcision and excision of small condylomatous 
lesions to the penis.  A pathological report included a 
diagnosis of foreskin with condyloma acuminatum.  A November 
1966 clinical report noted venereal warts.  In February 1967 
an examiner noted numerous warts on genitalia and several 
deep ulcers at the perio-scrotal junction.  In April 1967 it 
was noted that the veteran had multiple macerated warts to 
the groin and verrucae in the pubic area, scrotum and left 
perianal area.  The diagnosis was condylomata acuminata.  The 
disorder was treated with medication and desiccation and 
curettage of the scrotal and pubic lesions.  

The veterans May 1967 separation examination revealed normal 
clinical evaluations of the skin, anus and rectum, and 
genitourinary system.  Hospital records dated in June 1967 
show that the veterans venereal warts were cured upon 
admission.  

VA examination in September 1967 revealed recurrent venereal 
warts.  VA hospital records dated in December 1967 show that 
the veteran was treated for venereal warts of the perineum.  
Records dated in January 1968 show the veteran underwent 
excision and fulguration of condylomata.  In August 1968 the 
veteran underwent hyperfrecation of condyloma acuminatum.

VA hospital records show that the veteran underwent excision 
of venereal warts to the perio-scrotal junction, scrotum and 
penis in February 1970.  Records dated in February 1971 show 
that condyloma were excised from the veterans perineum.

Private hospital records dated in February 1972 show that 
verruca vulgaris was removed from the veterans right 
buttock.  Subsequent private hospital records show that in 
July 1974 the veteran underwent incision and drainage of an 
ischiorectal abscess.  No opinion as to etiology of the 
disorder was provided.

VA hospital records dated in June 1976 show that the veteran 
underwent fistulectomy for an anal fistula to the left 
buttock subsequent to excision of condyloma acuminatum.  

A July 1977 private medical report noted that the veteran 
claimed his excision of venereal warts had resulted in 
multiple fistulae and abscesses.  The physician noted several 
venereal warts to the area below the scrotum.  The diagnoses 
included chronic venereal warts.

VA hospital records dated in August 1977 included a diagnosis 
of chronic recurrent venereal warts by history.  The examiner 
noted there were a few small early venereal warts to the 
scrotal sac.  

Private hospital records show that the veteran underwent 
excision and fulguration of perineal warts in July 1987.  A 
pathology report included a diagnosis of verruca vulgaris.

VA examination in September 1991 found several rather large 
venereal warts in the perineum.  The diagnoses included 
venereal warts with continued problems.

VA outpatient treatment records include a March 1992 urology 
examination report.  The examiner noted there was a perianal 
skin tag either thrombosed or wart, but without penile 
lesions.  In May 1992 the veteran underwent removal of skin 
tag/perianal wart.  

During VA examination in July 1992, the veteran reported that 
his venereal warts recurred frequently, were embarrassing and 
caused physical discomfort.  He stated that he refrained from 
sexual activity when warts were present, but that he was able 
to perform sex intermittently.  The examiner noted 4 venereal 
warts at the base of the penis, approximately 5 millimeters 
(mm) in diameter and somewhat exophytic.  There were also 
several warts noted in the perineal area.  The diagnoses 
included venereal warts, recurrent problem for many years.

Private medical opinion in October 1992 noted recurrent 
problems with condyloma acuminata.  It was noted that the 
veteran reported hospital treatment for the disorder 
approximately 2 to 3 times per year, and that he was unable 
to work for 2 weeks after the lesions were removed.  A 
private medical statement received in August 1993 noted 
treatment for chronic condyloma.

VA urology examination in October 1997 included a diagnosis 
of genital warts.  The examiner noted a condylomatous-like 
lesion to the left mid-shaft of the penis.  

A December 1997 VA examination by Dr. T.W.K., Chief, VAMC, 
Urology Section, noted that medical records indicated the 
veterans venereal warts or condyloma acuminata were of a 
recurring, chronic nature and had persisted since 1966.  It 
was noted that significant health problems due to genital and 
perianal venereal warts were well documented by the record.  
It was also noted that the disorder had, at times, been 
responsible for significant disability, including physical 
discomfort, inability to work, emotional tension and sexual 
problems.

During examination the veteran reported that his warts 
occasionally hurt and caused irritation, but did not 
interfere with his bowel movements or sexual activity.  The 
examiner noted that there was a 5 mm verrucous lesion to the 
left base of the penis, which appeared to be a condyloma.  At 
the base of the scrotum there was a small area of scarring 
with a small 1 mm ulceration in the center and a reddish 
surrounding hue, but no overt condylomata of the scrotum.  
There was a small, firm, nonulcerated papillary lesion to 
the left side of the perineal body.  The diagnoses included 
chronic, recurring venereal warts, one to the shaft of the 
penis and one to the left side of the perineal body.

At his personal hearing in September 1998, the veteran stated 
that his venereal wart disorder was no worse than it was a 
few years earlier.  B.H., p. 20.  

Analysis

The Ratings Schedule provides that benign new skin growths, 
such as venereal warts, are rated as under the criteria for 
scars or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 
(1998).  For superficial scars which are poorly nourished 
with repeated ulceration a maximum 10 percent schedular 
disability rating is assigned.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (1998).  The Board notes that a higher schedular 
rating for superficial scars is not possible.

The Ratings Schedule also provides that for eczema a 
noncompensable rating is warranted when there is slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area; a 10 percent rating is assigned when 
there is exfoliation, exudation or itching, involving an 
exposed surface or extensive area; 30 percent is assigned if 
there is exudation or itching constant, extensive lesions, or 
marked disfigurement; and 50 percent is warranted when there 
is ulceration or extensive exfoliation or crusting, with 
systemic or nervous manifestations, or when the affected area 
is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1998).

In this case, medical evidence shows that while the veteran 
has undergone excision and treatment for his venereal warts 
over many years, the chronic disorder is presently manifested 
by a 5 mm verrucous lesion to the left base of the penis, a 
small nonulcerated papillary lesion to the left side of 
the perineal body, and a small area of scarring with a small 
1 mm ulceration to the scrotum.  There is no evidence of 
exudation, extensive lesions, marked disfigurement, or 
ulceration, extensive exfoliation or crusting with systemic 
or nervous manifestations.  Although examination revealed a 
small ulcerative area to the scrotum, the disorder was not 
shown to have been associated with any systemic or nervous 
manifestations.  Therefore, the Board finds that a schedular 
rating greater than 10 percent is not warranted.

The Board notes that, with regard to medical examinations for 
disorders with fluctuating periods of outbreak and remission, 
an adequate medical examination requires discussion of the 
relative stage of symptomatology observed.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994).  However, in this case the 
veteran testified that his venereal wart disorder had not 
increased in severity in recent years.  At his December 1997 
VA examination, the veteran reported he had not been actively 
treated for the disorder since 1992.  The Board finds based 
upon the evidence of record, that the medical examinations 
adequately represent the veterans venereal wart disorder and 
are sufficient for an equitable determination of this issue.

In addition, in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  

The Board has considered whether an extraschedular rating is 
warranted.  The evidence of record does not show that the 
veteran has been hospitalized, recently, as a result of his 
venereal warts, and while VA medical opinion noted the 
disorder had resulted in an inability to work, there is no 
evidence that the present state of the disorder causes any 
occupational impairment above the impairment reflected by the 
present schedular evaluation.  The veteran testified in 
September 1998 that he had no recent problems with his 
venereal warts.  Consequently, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards as to the service-
connected venereal warts disability.  38 C.F.R. 
§ 3.321(b)(1).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds no provision 
upon which to assign a higher rating.  See Schafrath, 1 
Vet.App. 589.  Based upon a review of the complete record, 
the Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for venereal warts.  
See Gilbert, 1 Vet.App. at 55.  

Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

In this case, the record reflects that in August 1987 the RO 
denied an increased rating for venereal warts.  Although the 
veteran was notified by correspondence dated August 26, 1987, 
he did not appeal.  Therefore, the August 1987 rating 
decision is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. 
§ 19.192 (1987); (currently 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103).  Previous rating determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a) (1998).

The veteran argues that an earlier effective date is 
warranted for the 10 percent disability rating for venereal 
warts awarded in March 1993.  An August 1993 hearing 
officers decision found VA examination which revealed 
evidence of several large venereal warts should be considered 
an informal claim, and granted an earlier effective date to 
September 24, 1991.  At his personal hearing in September 
1998, the veteran stated that he believed the effective date 
of his 10 percent disability awards should be at least 1976 
when he underwent surgical treatment for the disorder.  B.H., 
p. 18.  

As the record includes a final decision which denied an 
increased rating in August 1987, and the 10 percent rating 
was ultimately awarded effective from September 24, 1991, the 
issue on appeal is limited to entitlement to an earlier 
effective dated after August 1987 but before September 24, 
1991.

In a statement received in August 1990, the veteran requested 
re-evaluation of his service-connected urology disorder.  He 
also reported a skin problem due to excision of warts.  There 
was no evidence of any recent treatment for his venereal wart 
disorder.

VA medical records obtained in April 1991, and dated from 
November 1989 to March 1991, were negative for complaint or 
treatment for venereal warts.  

In April 1991 the RO notified the veteran that if he claimed 
entitlement to an increased rating for his service-connected 
disorders, including venereal warts, he should submit 
evidence of current treatment for the disorder.  No 
subsequent evidence pertinent to the veterans venereal warts 
was added to the claims file prior to the September 1991 VA 
examination.

Based upon the evidence of record, the Board finds that an 
effective date earlier than September 24, 1991, is not 
warranted.  The record contains no information received 
during the relevant period which may reasonably be considered 
a notice of disagreement or a formal or informal claim for 
entitlement to an increased rating for venereal warts.  

In addition, the Board reviewed all of the subsequently 
received medical and testimonial evidence, and finds that 
there is no persuasive evidence that the veterans venereal 
warts had a factually ascertainable increase in severity 
after August 1987 but before September 24, 1991.  The Board 
has considered all potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, and finds no provision upon which to 
assign an earlier effective date.  See Schafrath, 1 Vet.App. 
589.  The Board finds the preponderance of the evidence is 
against the claim for an earlier effective date for the 10 
percent disability rating for venereal warts.  See Gilbert, 1 
Vet.App. at 55.

Total Rating Claim Based Upon Individual Unemployability

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (1998).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimants last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has held that 
the duty to assist is not always a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
clearly erroneous standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In this case, the record reflects that the July 1997 Board 
remand requested, inter alia, that the veteran undergo a VA 
psychiatric evaluation to determine the nature and extent of 
severity of his service-connected PTSD and its effect on his 
ability to obtain and retain substantially gainful 
employment.  In accordance with the remand, the RO scheduled 
an appropriate examination.

In correspondence dated in October 1997, the veteran stated 
that he declined to undergo a psychiatric examination.  He 
stated that he had not filed a claim which warranted a 
psychiatric evaluation, but that he would submit to any 
examination relevant to his claim for epididymitis, fistula 
drainage, urinary tract infection or high blood pressure.

VA records dated in October 1997 show that the veteran went 
to the clinic and canceled the psychiatric examination 
claiming there was no proper basis for an additional 
examination.  In December 1997 the RO notified the veteran 
that he had failed to report for a scheduled psychiatric 
examination, and requested that he notify the RO if he was 
willing to report for the required examination.  

In correspondence dated in December 1997, the veteran stated 
that he had not claimed that his PTSD had increased in 
severity.  The veteran stated that he did not want an 
increase for that disorder.  

In a January 1998 supplemental statement of the case, the RO 
notified the veteran of the provisions of 38 C.F.R. § 3.655 
and the consequences of his failure to report for a scheduled 
VA examination without good cause.  The necessity of a 
psychiatric examination in evaluating the veterans claim for 
a total rating based upon individual unemployability was 
addressed in the reasons and bases for the decision.

Based upon the evidence of record, the Board finds that the 
veteran was adequately notified of the scheduled psychiatric 
examination and failed to report without good cause.  The 
Board also finds that, based upon the veterans statements, 
additional efforts to schedule an examination would be 
futile.  As the veteran has expressed an unwillingness to 
undergo a psychiatric examination to determine the extent to 
which his service-connected PTSD contributes to his 
occupational impairment, the Board is satisfied that the 
veteran failed to report without good cause.  See 38 C.F.R. 
§ 3.655.  Therefore, the claim for an total rating based upon 
individual unemployability must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

1151 Claims

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that [w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veterans own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Veterans Appeals (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), affd, 
Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), affd, Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  The United 
States Supreme Court (Supreme Court) in affirming the Courts 
decision held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of fault on the part of VA.  
Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date. See VAOPGCPREC 40-97 (December 31, 1997).  

In this case, the veteran submitted his claim for 
ischiorectal abscess as a result of VA medical treatment in 
November 1995, and his claim for urinary tract infection as a 
result of VA medical treatment in January 1996.  Therefore, 
as the recent amendments to 38 U.S.C.A. § 1151 are not 
applicable in this case, the Board finds additional due 
process development is not warranted and that a decision in 
this appeal may be provided without prejudice to the veteran.  
See Bernard, 4 Vet. App. 384.

Background

VA hospital records show that in December 1967 the veteran 
was treated for venereal warts to the perineum.  In January 
1968 the veteran underwent excision and fulguration of 
condylomata, and in August 1968 he underwent hyperfrecation 
of condyloma acuminatum.  Records show that the veteran 
underwent excision of venereal warts to the perio-scrotal 
junction, scrotum and penis in February 1970, and records 
dated in February 1971 show that condyloma were excised from 
the veterans perineum.  There were no reports of any medical 
complications involving the perio-rectal area.

Private hospital records dated in February 1972 show that 
verruca vulgaris was removed from the veterans right 
buttock.  Subsequent private hospital records show that in 
July 1974 the veteran underwent incision and drainage of an 
ischiorectal abscess.  No opinion as to etiology of the 
disorder was provided.

VA hospital records dated in June 1976 show that the veteran 
underwent fistulectomy for an anal fistula to the left 
buttock subsequent to excision of condyloma acuminatum.  

A July 1977 private medical report noted that the veteran 
claimed his excision of venereal warts had resulted in 
multiple fistulae and abscesses.  The diagnoses included 
chronic, moderately severe, multiple abscess/fistulae to the 
perianal region.  No opinion as to the etiology of the 
disorder was provided.

Private hospital records show that the veteran underwent 
excision and fulguration of perineal warts in July 1987.  

VA outpatient treatment records include a March 1992 urology 
examination report.  The examiner noted there was a perianal 
skin tag either thrombosed or wart, but without penile 
lesions.  In May 1992 the veteran underwent removal of skin 
tag/perianal wart.  

VA examination in March 1993 included a diagnosis of a 
history of multiple urinary tract infections, without opinion 
as to etiology.

VA urology examination in October 1997 included an opinion 
from Dr. W.K. that a relationship between the veterans 
condylomata excision and his perianal abscess was somewhat 
nebulous. 

In a November 1997 opinion, Dr. C.W.D., Chief, VAMC Surgical 
Service, noted that the veteran reported he developed an 
ischial rectal abscess after anal condylomata were removed in 
1968, and that fistula-in-ano was unroofed twice in 1968 and 
again in 1974, 1976 and 1989.  In response to the veterans 
inquiry as to whether the ischial rectal abscess was related 
to condylomata excision in 1968, the examiner stated that a 
correctly performed condylomata excision should not cause a 
deep perirectal abscess that subsequently developed into a 
fistula.

A December 1997 VA examination by Dr. T.W.K., Chief, VAMC, 
Urology Section, noted that a review of the record revealed 
no evidence of ischiorectal abscess or fistula-in-ano during 
active service or within 2 years of his discharge from 
service.  The examiners opinion was that the evidence did 
not demonstrate a connection between the veterans VA 
treatment for venereal warts and the subsequent perirectal 
abscess in 1974.  It was noted that the perirectal abscess 
likely resulted subsequently in the veterans fistula-in-ano.  

The examiner also noted that the evidence did not demonstrate 
chronicity of prostatitis or urinary tract infection dating 
to the veterans period of active service.  In an interview 
the veteran reported he began experiencing trouble with 
prostatitis and urinary tract infections in 1989, and that he 
had been treated for several urinary tract infections since 
1989.  He stated that he experienced no present urination 
symptoms, and denied decreased force or urine stream, trouble 
starting urination, burning with urination or blood in his 
urine.  The diagnoses included chronic fistula-in-ano, 
related to past perirectal abscess, and prostatitis/urinary 
tract infection.

At his personal hearing in September 1998, the veteran 
testified that after he was discharged from active service he 
underwent surgery at a VA medical facility and that since 
then he had experienced related problems including draining 
in the area.  B.H., p. 8.  He stated that he believed they 
drilled holes in his colon in the 1968 operation and that he 
had subsequently experienced repeated problems.  B.H., p. 10.  
He stated that he had draining areas prior to his discharge 
from service, but that the disorder was worse after the 
surgery.  B.H., p. 14.  He stated that he believed the VA 
medical opinion of Dr. W.K. showed that surgery in that area 
was inadvisable.  B.H., p. 15.  He also stated that his 
epididymitis caused his urinary tract infection.  B.H., p. 
16.

Analysis

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)].  Murphy, 1 Vet. App. at 81.  
The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu, 2 Vet. App. at 494 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence). 

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent evidence demonstrating 
urinary tract infection and ischiorectal abscess due to VA 
medical treatment.  Although the record shows the veteran 
underwent excision of venereal warts after service at VA 
medical facilities, there is no competent medical evidence 
relating the veterans subsequent development of urinary 
tract infection and ischiorectal abscess to that treatment.  
VA law requires competent evidence of a nexus between the 
incurrence or aggravation of an injury and the present 
disability to well ground a claim.  Id.  

The Board finds that the statements provided by VA 
physicians, Dr. W.K and Dr. C.W.D., are too inconclusive to 
be considered competent medical evidence.  See Warren, 6 Vet. 
App. at 6; Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996) 
(Court held that medical opinions stating only the 
possibility of medical causation are too general and 
inconclusive to well ground a claim).

In this case, the only other evidence of a causal 
relationship between urinary tract infection and ischiorectal 
abscess and VA medical treatment is the veterans own 
opinion.  Although the veteran believes he has medical 
disabilities related to VA treatment and he is competent to 
testify as to symptoms he experiences, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Consequently, the Board finds that the 
veteran has not submitted evidence of well-grounded claims 
for urinary tract infection and ischiorectal abscess as a 
result of VA medical treatment.  38 U.S.C.A. §  5107(a).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for ischiorectal abscess, the 
claim is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a prostrate disorder.  To 
this extent, the claim is granted.

Entitlement to a compensable rating for epididymitis is 
denied.

Entitlement to an increased rating for venereal warts is 
denied.

Entitlement to an effective date earlier than September 24, 
1991, for venereal warts is denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.

Entitlement to disability compensation for urinary tract 
infection as a result of VA medical treatment under the 
provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to disability compensation for ischiorectal 
abscess as a result of VA medical treatment under the 
provisions of 38 U.S.C.A. § 1151 is denied.



REMAND

Since it has been determined that the veteran has submitted 
new and material evidence sufficient to reopen the claim for 
service connection for a prostrate disorder, and that 
additional development is necessary for a proper appellate 
decision, the Board must remand the issue to the RO for 
appropriate development.

In addition, as the issue of entitlement to service 
connection for urinary tract infection on a direct basis has 
not been adjudicated, the Board finds that de novo review of 
this issue by the RO is warranted.  See Bernard v. Brown, 4 
Vet. App. 384.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be permitted to 
submit additional evidence pertinent to 
the issues of entitlement to service 
connection for a prostrate disorder and 
urinary tract infection.

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issues of entitlement to service 
connection for a prostrate disorder and 
urinary tract infection on a de novo 
basis.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
